Name: Commission Regulation (EC) No 930/2002 of 31 May 2002 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  trade
 Date Published: nan

 Avis juridique important|32002R0930Commission Regulation (EC) No 930/2002 of 31 May 2002 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 144 , 01/06/2002 P. 0016 - 0017Commission Regulation (EC) No 930/2002of 31 May 2002fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the market in sugar(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 27(5)(a) and (15),Whereas:(1) Article 27(1) and (2) of Regulation (EEC) No 1260/2001 provides that the differences between the prices in international trade for the products listed in Article 1(1)(a), (c), (d), (f), (g) and (h) of that Regulation and prices within the Community may be covered by an export refund where these products are exported in the form of goods listed in the Annex to that Regulation. Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds(3), as last amended by Regulation (EC) No 595/2002(4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex I to Regulation (EC) No 1260/2001.(2) In accordance with Article 4(1) of Regulation (EC) No 1520/2000, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month.(3) Article 27(3) of Regulation (EC) No 1260/2001 and Article 11 of the Agreement on Agriculture concluded under the Uruguay Round lay down that the export refund for a product contained in a good may not exceed the refund applicable to that product when exported without further processing.(4) The refunds fixed under this Regulation may be fixed in advance as the market situation over the next few months cannot be established at the moment.(5) The commitments entered into with regard to refunds which may be granted for the export of agricultural products contained in goods not covered by Annex I to the Treaty may be jeopardised by the fixing in advance of high refund rates. It is therefore necessary to take precautionary measures in such situations without, however, preventing the conclusion of long-term contracts. The fixing of a specific refund rate for the advance fixing of refunds is a measure which enables these various objectives to be met.(6) It is necessary to ensure continuity of strict management taking account of expenditure forecasts and funds available in the budget.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1520/2000 and listed in Article 1(1) and (2) of Regulation (EC) No 1260/2001, exported in the form of goods listed in Annex V to Regulation (EC) No 1260/2001, are fixed as shown in the Annex hereto.Article 2This Regulation shall enter into force on 1 June 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 177, 15.7.2000, p. 1.(4) OJ L 91, 6.4.2002, p. 5.ANNEXto the Commission Regulation of 31 May 2002 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty>TABLE>